PER CURIAM.
The appellant, Jay Ross, has appealed the order of Chief Judge Robert Ogburn, which denied petitions to convene a grand jury to investigate criminal activity in the Alamosa area. A serious question exists as to whether this ease is properly before us on appeal. We elect not to address the many procedural issues which appear in the record and, therefore, we review the merits.
Affidavits and other documents were presented to the district court together with a petition requesting that a grand jury be called pursuant to the provisions of section 13-72-101, C.R.S. 1973, or in accordance with section 13-73-101, C.R.S. 1973.
The district court has authority to call a grand jury in its discretion pursuant to the provisions of section 13-72-101(3), which provides:
“In all other counties the grand jury shall be called and sit at such times and *391for such periods as the court may order on its own motion or upon motion by the district attorney of the judicial district in which the county is located.”
In considering the affidavits and materials presented by the appellant, the chief judge concluded that the showing made by the appellant was insufficient to cause him to call a grand jury on his own motion, and that the appellant failed to establish that section 13-73-101, C.R.S. 1973, supported the request that a state-wide grand jury be impaneled.
From the record before us, we conclude that the appellant has failed to demonstrate the need for a grand jury and that the Chief Judge of the Twelfth Judicial District did not abuse his discretion in denying the appellant’s petitions.
Accordingly, we affirm the order of the district court.